                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

 UNIVERSAL LIFE CHURCH, et al.,               )
                                              )
        Plaintiffs,                           )
                                              )
 v.                                           )       No. 2:19-cv-00049
                                              )       CHIEF JUDGE CRENSHAW
 WAYNE NABORS, et al.,                        )
                                              )
        Defendants.                           )



                                  NOTICE OF APPEARANCE


       Jonathan David Shaub, Assistant Solicitor General for the Office of the Tennessee Attorney

General, enters an appearance on behalf of Defendant Attorney General Herbert H. Slatery III.


                                             Respectfully submitted,
                                             HERBERT H. SLATERY III
                                             Attorney General and Reporter


                                             /s/ ___Jonathan David Shaub_______________
                                             JONATHAN DAVID SHAUB (BPR 035915)
                                             Assistant Solicitor General
                                             P.O. Box 20207
                                             Nashville, Tennessee 37202-0207
                                             Tele: (615) 253-5642
                                             jonathan.shaub@ag.tn.gov




                                                  1

      Case 2:19-cv-00049 Document 48 Filed 07/02/19 Page 1 of 3 PageID #: 308
                                 CERTIFICATE OF SERVICE

       I certify that, on the 2nd day of July 2019, a copy of the foregoing Notice of Appearance

was filed and served by operation of this Court’s ECF/PACER system on the following counsel:

Rocklan W. King III (BPRNo 030643)
424 Church Street, Suite 2700
Nashville, TN 37219
Phone: (615)259-1450
Fax: (615) 259-1470
rocky.king@arlaw.com

Lucian T. Pera (BPR No. 1164l)
Crescent Center
6075 Poplar Avenue, Suite 700
Memphis, TN 38119
Phone: (901) 524-5278
Fax: (901) 524-5378
lucian.peru@arlaw.com

Bruce E.H. Johnson
Ambika K. Doran
Robert E. Miller
920 Fifth Avenue, Suite 3300
Seattle, WA 98104
Phone: (206) 622-3150
Fax: (206) 757-7700
brucejohnson@dwt.com
ambikadoran@dwt.com
robertmiller@dwt.com.


Lisa M. Carson, BPR No. 14782
BUERGER, MOSELEY & CARSON, PLC
Attorney for Defendant Elaine Anderson, in her official capacity as County Clerk of Williamson
County, Tennessee
306 Public Square
Franklin, TN 37064
Telephone: (615) 794-8850
lcarson@buergerlaw.com




     Case 2:19-cv-00049 Document 48 Filed 07/02/19 Page 2 of 3 PageID #: 309
Mary Neill Southerland, BPR No. 1583
Attorney for Defendant William Knowles, in his official capacity as County Clerk of Hamilton
County, Tennessee
204 Courthouse, 625 Georgia Avenue
Chattanooga, TN 37402
Telephone: (423) 209-6150
neills@hamiltontn.gov

Nicholas C. Christiansen, BPR No. 30103
Attorney for Defendant Lisa Duke Crowell, in her official capacity as County Clerk of Rutherford
County, Tennessee
16 Public Square North
Murfreesboro, TN 37133
Telephone: (615) 893-552
nchristiansen@mborolaw.com

Jeffrey G. Jones
Attorney for Defendant Wayne Nabors, in his official capacity as County Clerk of Putnam County,
Tennessee
1420 Neal Street
Cookeville, TN 38501
jjones@wimberlylawson.com


                                                      /s/




     Case 2:19-cv-00049 Document 48 Filed 07/02/19 Page 3 of 3 PageID #: 310
